FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                     May 24, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT




    WILLIAM N. ODOM, JR.,

                Plaintiff-Appellant,

    v.                                                   No. 09-6194
                                                  (D.C. No. 5:07-CV-01335-F)
    JOHN E. POTTER, Postmaster                           (W.D. Okla.)
    General, United States Postal Service,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before McKAY, Circuit Judge, BRORBY, Senior Circuit Judge, and EBEL,
Circuit Judge.



         William N. Odom, Jr., proceeding pro se here as in the district court,

appeals the district court’s grant of summary judgment to his employer on his

Title VII retaliation claims. He also appeals the order denying his motion for

reconsideration. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                     Background

      Only a brief description of the background is necessary for our review.

Mr. Odom, an employee of the United States Postal Service, applied for two other

positions within the Postal Service in 2006 and 2007. The Postal Service

disqualified Mr. Odom from the 2006 position because his application was

received after the deadline. It disqualified him for the 2007 position because he

lived outside the geographical area designated for applicants. Mr. Odom asserted

that his applications were disqualified in retaliation for his earlier EEO activity.

He claimed that his 2006 application was received after the deadline because two

postal supervisors sabotaged its delivery. He also claimed that the 2007 position

was required under the Career Ladder Program to be opened to all Postal Service

employees, but the two supervisors improperly limited the position geographically

to make him ineligible for it.

      After exhausting administrative remedies, Mr. Odom sued the Postal

Service, alleging retaliation in violation of Title VII. 1 In due course, the Postal

Service filed a motion for summary judgment. Mr. Odom filed an opposition to

summary judgment, to which he attached documents purporting to require the

2007 position to be open to all Postal Service employees. In response, the Postal

1
       Title VII forbids an employer from retaliating against an individual because
that individual “has opposed any practice made an unlawful employment practice”
by Title VII or because that individual “has made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or hearing” pursuant
to Title VII. 42 U.S.C. § 2000e-3(a).

                                          -2-
Service withdrew its motion to allow it to investigate the documentary evidence.

The district court granted leave to withdraw the motion and entered a scheduling

order for continued litigation. Seven months later, the Postal Service filed a

renewed motion for summary judgment, attaching several documents, including a

declaration by Mangala Gandhi and the relevant portion of the current USPS

Handbook to establish that the Career Ladder Program was discretionary.

Mr. Odom filed an opposition, but argued only that the Postal Service’s renewed

summary judgment motion violated a local court rule permitting a party to file

only one motion for summary judgment.

      The district court granted summary judgment to the Postal Service, holding

that the undisputed evidence demonstrated that the Postal Service had legitimate,

nondiscriminatory reasons for rejecting Mr. Odom’s 2006 and 2007 applications.

The court noted that Mr. Odom had conceded at his deposition that his 2006

application was received after the deadline and he had no evidence that it had

been sabotaged. Similarly, the undisputed facts showed that the 2007 application

was properly limited geographically because the documents on which Mr. Odom

relied had been superceded.

      Mr. Odom then filed a motion to reconsider, challenging the Gandhi

declaration as untrue and in violation of Fed. R. Civ. P. 56(e)(1) because the

documents on which the declaration relied were not attached to it. The district




                                         -3-
court ruled that Mr. Odom had not raised any grounds to justify reconsideration

and denied the motion.

      Mr. Odom appeals, arguing that the district court erred (1) in considering

defendant’s renewed summary judgment motion even though the court had not

granted leave to file another such motion, either in the order striking the first

motion or before granting the renewed motion; and (2) in denying his motion to

reconsider. He further argues that disputed issues of material fact precluded

summary judgment. 2 Because Mr. Odom is representing himself, we liberally

construe his pleadings; however, we do not act as his advocate. See Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

                                      Discussion

A. Local Court Rule.

      Mr. Odom first claims that the district court erred in granting summary

judgment because doing so violated the Local Court Rules of the United States

District Court for the Western District of Oklahoma. Mr. Odom relies on

LCvR 56.1(a), which states, “Absent leave of Court, each party may file only one

motion [for summary judgment].” He maintains that even though the Postal

Service withdrew its initial motion for summary judgment, the rule prohibited

renewal of the motion.

2
      Mr. Odom also alleges that the district court granted summary judgment
against him because he is a pro se litigant. He offers no evidence to support this
claim and the record reveals no suggestion of judicial bias.

                                          -4-
      “We review a district court’s application of its local rules for an abuse of

discretion.” Amundsen v. Jones, 533 F.3d 1192, 1197 (10th Cir. 2008). In

addition, the local rules themselves accord the district court wide discretion in

applying the rules. See LCvR 1.2(c) (“The trial judge has discretion in any civil

or criminal case to waive any requirement of these local rules when the

administration of justice so requires.”).

      The district court explained the purpose of LCvR 56.1(a): “to consolidate a

party’s arguments in one document in the interest of efficiencies which serve both

the parties and the court.” R. at 193. The court determined that the procedure

employed by the Postal Service in withdrawing its summary judgment motion to

research the merits of Mr. Odom’s proffered documents served that purpose.

Mr. Odom does not dispute that determination, nor does he claim that he was

prejudiced by allowing the Postal Service to renew its motion. We conclude that

the district court’s decision to permit the Postal Service to renew its motion for

summary judgment was not “an arbitrary, capricious, whimsical, or manifestly

unreasonable judgment.” McInnis v. Fairfield Communities, Inc., 458 F.3d 1129,

1147 (10th Cir. 2006) (quotation omitted). Accordingly, we find no abuse of

discretion.

B. Gandhi Declaration.

      Mr. Odom next argues on appeal that the district court should have rejected

the Gandhi declaration because its statement that the Career Ladder Program was

                                            -5-
merely discretionary “is nothing but a pretext for discrimination.” Aplt. Opening

Br. Attach. 5 at 2. He also challenges the declaration because it referred to

documents that were not attached, as required by Rule 56(e)(1). These claims

were presented to the district court in Mr. Odom’s motion to reconsider the order

granting summary judgment. 3 Therefore, our review of these arguments is only

for an abuse of discretion. See Elephant Butte Irrigation Dist. of N.M. v. U. S.

Dep’t of Interior, 538 F.3d 1299, 1301 (10th Cir. 2008), cert. denied, 129 S. Ct.

1347 (2009). In this context, “[a] district court abuses its discretion where it

commits a legal error or relies on clearly erroneous factual findings, or where

there is no rational basis in the evidence for its ruling.” Id. (quotation omitted).

      The district court did not abuse its discretion. Mr. Odom’s bare assertion

that the Gandhi declaration was false is not adequate appellate argument so we do

not consider it. See Simpson v. T.D. Williamson Inc., 414 F.3d 1203, 1206 n.4

(10th Cir. 2005) (declining to consider claim where litigant failed to cite authority

to support its argument). Moreover, Rule 56(e)(1) permits documents relied on in

a declaration to be “served with” the declaration, which was the procedure

followed here.




3
      Mr. Odom has abandoned on appeal his claim for reconsideration because
he was not afforded 18 days to respond to the summary judgment motion,
pursuant to LCvR 7.1(g) (directing party opposing a motion to file a response
with 18 days after the motion was filed).

                                         -6-
C. Factual Issues.

      Finally, Mr. Odom contends that disputed issues of material fact precluded

summary judgment. We review de novo the district court’s grant of summary

judgment, viewing the record in the light most favorable to the party opposing

summary judgment. Warren v. Liberty Mut. Fire Ins. Co., 555 F.3d 1141, 1145

(10th Cir. 2009). Summary judgment is appropriate if there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

Although the court may not make credibility determinations or weigh evidence at

the summary judgment stage, “‘[w]here the record taken as a whole could not lead

a rational trier of fact to find for the nonmoving party, there is no “genuine issue

for trial.”’” Pinkerton v. Colo. Dep’t of Transp., 563 F.3d 1052, 1058 (10th Cir.

2009) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)).

      [W]e analyze Title VII claims based on circumstantial evidence in
      three steps. First, a plaintiff opposing summary judgment must make
      a prima facie case of discrimination. Second, the defendant then
      must articulate a legitimate, non-discriminatory reason for the
      adverse employment action. Third, the burden then shifts back to the
      plaintiff, who must prove by a preponderance of the evidence that the
      employer’s reasons are a pretext for unlawful discrimination.

Johnson v. Weld County, 594 F.3d 1202, 1210-11 (10th Cir. 2010) (citations

omitted). Here, the disputed issue is whether Mr. Odom carried his burden to

show pretext.

                                         -7-
      Mr. Odom argues that his application for the 2006 position was received by

the deadline, relying on a Postal Service tracking inquiry printout. But the

tracking printout does not indicate that the two supervisors sabotaged its delivery.

Further, Mr. Odom testified at his deposition that he had no evidence of sabotage.

Consequently, he has advanced no facts to support his claim that the Postal

Service retaliated against him by sabotaging his 2006 application.

      The evidence on which Mr. Odom relies to show a factual issue as to

whether the 2007 position could be limited geographically is a 1990 Career

Ladder Program Management Instruction and a 1999 letter authored by Anthony

J. Vegliante, Vice President, Labor Relations. The Gandhi declaration states that

these documents were superceded by the 2001 USPS Handbook EL-312, which

vests in the selecting officials discretion to define the geographical area of

consideration for open positions. Mr. Odom has offered no evidence to refute the

Gandhi declaration. Because no reasonable juror could find that the Postal

Service was required to post the 2007 position service-wide, Mr. Odom has failed

to identify a triable issue. Therefore, summary judgment was appropriate.

                                     Conclusion

      The judgment of the district court is AFFIRMED.

                                                     Entered for the Court


                                                     David M. Ebel
                                                     Circuit Judge

                                          -8-